Mr. JUSTICE TRAPP delivered the opinion of the court: Defendant was convicted of armed robbery upon the verdict of a jury. Sentence of 5 to 15 years was to be served concurrently with a sentence of like duration upon a plea of guilty to a separate armed robbery. The State Appellate Defender has filed a motion to withdraw as counsel together with a brief in conformity with Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1398. Proof of service upon defendant was shown. The cause was continued and defendant was granted leave to file supplemental points and authorities. None have been filed. We have examined the record as well as the possible issues stated in the brief. Defendant was positively identified by witnesses who knew defendant by sight. The trial of defendant as an adult was proper under People v. Ellis, 57 Ill.2d 127, 311 N.E.2d 98.  Defendant’s petition for examination and hearing upon fitness for sentence did not allege facts sufficient to raise a bona fide doubt within the terms of section 5—2—1 of the Unified Code of Corrections (Ill. Rev. Stat. 1973, ch. 38, par. 1005—2—1). In addition, the court had observed the conduct and demeanor throughout the trial. The denial of the petition was not an abuse of discretion.  Finding no meritorious justiciable issue, counsel’s motion to withdraw is granted and the conviction and sentence are affirmed. Affirmed. SIMKINS, P. J., and CRAVEN, J., concur.